Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on June 21, 2022. Claims 1-2 and 5-20 were pending in the Application. Claims 1-2, 6-7, 10, 14-16, and 19-20 are amended. No new claims have been added. No new claims have been canceled with claims 3-4 remaining cancelled. Claims 1, 10, and 19 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 10, and 19. Thus claims 1-2 and 5-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of Claim Interpretation, Intended Use, paragraphs 3-6 and 8-10 of the Non-Final Rejection Office Action dated March 21, 2022, Applicant has made no argument with regards to the noted Intended Use and has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraphs 3-6 and 8-10 of the Non-Final Rejection Office Action dated March 21, 2022.
In the context of Claim Interpretation, Not Positively Recited, paragraph 7 of the Non-Final Rejection Office Action dated March 21, 2022, Applicant has made no argument in regards to the Claim Interpretation, Not Positively Recited. Examiner does NOT hereby rescind the Claim Interpretation, Not Positively Recited, for paragraph 7 of the Non-Final Rejection Office Action dated March 21, 2022.
In the context of 35 U.S.C. § 101, Applicant submits that the Office Action does not establish a prima facie rejection under 35 USC § 101 of any of claims 1-20. In support of the 35 USC§ 101 rejections of claims 1-20, the Office Action merely addresses portions of some of the features of independent claim 10, and just mentions independent claims 1 and 19 and the dependent claims. However, the Office Action does not specifically address any of the features of independent claims 1 and 19 (which differ from independent claim 10), or any of the dependent claims.
This failure to address the features of independent claims 1 and 19, and the dependent claims, is improper under the MPEP which requires for step 2B that the rejection "identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the judicial exception; and explain the reason(s) that the additional elements taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more." MPEP, § 2106.07. The Office Action does not specifically point to any claim/features/limitations/steps of independent claim 1 and 19, nor the dependent claims, and does not explain any reasons why these specific claim features/limitations/steps do not amount to significantly more.
	Furthermore, the Office Action fails to address or evaluate the combination of the elements of any of the independent claims (and the dependent claims). For clarity in this regard, Applicant refers to claims 2 and 3 of Example 35 ("Verifying a Bank Customer's Identity to Permit an ATM Transaction") of the Subject Matter Eligibility Examples issued by the USPTO. The combination of the additional elements are determined to be “significantly more … because they are a practical implementation of the abstract idea … perform[ed] … in a non-conventional and non-generic way, even though the steps are well-known components (a processor and mobile communication device).”
	Similarly, had the Office Action addressed the combination of elements of, e.g., independent claim 1, it would have been clear that the combination of elements, differ from the routine and conventional sequence of events normally conducted when provisioning a multi-scheme credential on a device secure element. Thus, the additional elements of independent claim 1 are significantly more because in combination they are a practical implementation performed in a non-conventional and non-generic way.
	Furthermore, setting aside the Office Action's failure to establish any prima facie rejections under 35 USC§ 101, as outlined in the USPTO's May 19, 2016 Memorandum on Recent Subject Matter Eligibility Decisions, "Enfish Memo," "[t]o make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification." Furthermore, the USPTO's November 2, 2016 Memorandum on Recent Subject Matter Eligibility Decisions, "McRo Memo," states that "[a]n indication that a claim is directed to an improvement in computer-related technology may include ... a teaching in the specification about how the claimed invention improves a computer or other technology." Accordingly, the Specification, [0019], of the subject application expressly teaches "how the claimed invention improves a computer or other technology," which is an indication that the claims are "directed to an improvement in computer-related technology."
Examiner has considered these arguments and is not persuaded. Examiner maintains that the currently amended claims 1, as well as the currently amended claims 10 and 19, do not overcome the current rejection under 35 U.S.C. § 101. Examiner has applied the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) to the currently amended claims, and notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in the Non-Final Rejection Office Action dated March 21, 2022, paragraphs 12-18, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “provisioning transaction credentials” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” 
Examiner notes that claim 1 recites “[AltContent: connector][AltContent: connector]transmit, …, a request to provision a transaction credential …; receive, …, a provisioning script that, when executed …, provisions, …, a first applet … for the transaction credential and a second applet … for the transaction credential, the first and second applets being provisioned as an applet group, wherein the first or second applet is provisioned with an attribute indicating … is … for the transaction credential, the first applet is provisioned with a first priority attribute and the second applet is provisioned with a second priority attribute; after execution of the provisioning script …, provide, for display, a single representation of the transaction credential corresponding to both the first and second applets; and when the transaction credential is presented for a transaction, the first or second applet having a higher priority relative to the other is presented as a preferred applet corresponding to the transaction credential for the transaction …” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 10 recites “receiving, …, a request to provision a transaction credential …; provisioning, …, a first applet for the transaction credential, the first applet …; after the first applet is utilized …, determining, …, that the transaction credential is associated with …; responsive to the determining, provisioning, …, a second applet for the transaction credential, the second applet …; and provisioning, …, an applet group comprising the first and second applets” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 19 recites “… configured to detect one or more signals transmitted … and participate in a wireless transaction …; … configured to: store a plurality of applets for a transaction credential as an applet group, each of the plurality of applets … for the transaction credential and each of the plurality of applets comprising a priority attribute, wherein a deletion of any one of the plurality of applets in the applet group results in a deletion of each of the applets in the applet group; receive, …, the one or more signals transmitted … for the wireless transaction; determine to utilize the transaction credential for the wireless transaction; determine a preferred applet of the plurality of applets for the transaction credential based on the priority attribute of each of the plurality of applets, the preferred applet … for the transaction credential which is independent of … for the transaction credential; and present, …, the plurality of applets for the wireless transaction with an indication of the preferred applet of the plurality of applets” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner further notes the additional elements of the claims such as “a device”, “a memory”, “at least one processor circuit”, “a mobile transaction system server”, “a first transaction network”, “a second transaction network”, “a primary transaction network”, “one or more servers”, “wireless communication controller circuitry”, “a wireless terminal”, “a plurality of transaction networks”, “a preferred transaction network”, and “a system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “provisioning transaction credentials.” 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “provisioning transaction credentials” using computer technology (e.g., “a device”, “at least one processor circuit”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)).
Finally, Examiner notes that the dependent claims do include additional elements “a graphical element”, “a third transaction network”, “a domestic transaction network”, “an international transaction network”, “an auxiliary transaction network”, that are not sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “provisioning transaction credentials” (e.g., “a device”, “at least one processor circuit”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
 Hence, claims 1-2 and 5-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant submits that The Office Action has not shown that the proposed combination of Ziat and Pillai discloses or suggests at least these features of independent claim 10. Independent claim 10 recites, in part, "after the first applet is utilized in a mobile transaction system, determining, by the one or more servers, that the transaction credential is associated with a second transaction network," "responsive to the determining, provisioning, by one or more servers and on the secure element of the device, a second applet for the transaction credential, the second applet corresponding to the second transaction network," and "provisioning, by one or more servers and on the secure element of the device, an applet group comprising the first and second applets."
Applicant also submits that the Office Action has not shown that the proposed combination discloses or suggests at least, for example, "receive, from the mobile transaction system server, a provisioning script that, when executed by the device secure element, provisions, on the device secure element, a first applet corresponding to a first transaction network for the transaction credential and a second applet corresponding to a second transaction network for the transaction credential, the first and second applets being provisioned as an applet group, wherein the first or second applet is provisioned with an attribute indicating that the corresponding first or second transaction network is a primary transaction network for the transaction credential, the first applet is provisioned with a first priority attribute and the second applet is provisioned with a second priority attribute," and "when the transaction credential is presented for a transaction, the first or second applet having a higher priority relative to the other is presented as a preferred applet corresponding to the transaction credential for the transaction irrespective of the primary transaction network," as recited in independent claim 1.
Applicant finally submits that the Office Action has not shown that the proposed combination discloses or suggests at least, for example, “determine a preferred applet of the plurality of applets for the transaction credential based on the priority attribute of each of the plurality of applets, the preferred applet corresponding to a preferred transaction network for the transaction credential which is independent of a primary transaction network for the transaction credential," as recited in independent claim 19.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1, as well as amended claims 10 and 19, are not patentable. Amended claim 1, as well as amended claims 10 and 19, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Giles (US 20160092858 A1) and Lin (US 20180082293 A1) now applying to the applicable amended sections for claim 1, as well as to the amended claims 10 and 19.  
Therefore, the amended claim 1, and similarly amended claims 10 and 19, stand rejected under 35 U.S.C. § 103. Claims 2 and 5-9, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 11-18, which depend on claim 10, stand rejected under 35 U.S.C. § 103; and claim 20, which depends on claim 19, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding Claim 1, Examiner notes that the following limitations: “at least one processor circuit configured to: transmit …; receive, …; after execution of the provisioning …, provide, …; and …” are intended uses of “at least one processor circuit”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 1, Examiner notes that the following limitations: “transmit, …, a request to provision …” is an intended use of “a request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 2, Examiner notes that the following limitations: “…a graphical element … the primary transaction network is provided for use in generating …” is an intended use of “the primary transaction network”; and therefore, carries limited patentable weight. Additionally, similar language recited in claim 13. See MPEP § 2103 (I) (C).
Regarding Claim 7, Examiner notes that the following limitations: “… at least one processor circuit is further configured to: receive …” is an intended use of “at least one processor circuit”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 10, Examiner notes that the following limitations: “receiving, …, a request to provision …” is an intended use of “a request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 19, Examiner notes that the following limitations: “a wireless communication controller circuitry configured to detect …; secure element circuitry configured to: store …; receive …; determine …; and present …” are intended uses of “a wireless communication controller circuitry and secure element circuitry”, respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 19, Examiner notes that the following limitations: “determine to utilize …” is an intended use of “secure element circuitry”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 20, Examiner notes that the following limitations: “… wherein the secure element circuitry is configured to: receive …; and delete …” are intended uses of “secure element circuitry”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Not Positively Recited
Regarding claim 1, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 1: “receive, from the mobile transaction system server, a provisioning script that, when executed by the device secure element, ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 1, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 1: “when the transaction credential is presented … for the transaction irrespective of the primary transaction network.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 16, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 16: “transmitting, by the one or more servers and to a device, … when the provisioning script is executed by the secure element of the device.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)). 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



















Claims 1-2 and 5-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-2 and 5-9 are directed to “a device,” claims 10-18 are directed to “a method,” and Claims 19-20 are directed to “a system.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-2 and 5-20 are directed to the abstract idea of “provisioning transaction credentials,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “[AltContent: connector][AltContent: connector]transmit, …, a request to provision a transaction credential …; receive, …, a provisioning script that, when executed …, provisions, …, a first applet … for the transaction credential and a second applet … for the transaction credential, the first and second applets being provisioned as an applet group, wherein the first or second applet is provisioned with an attribute indicating … is … for the transaction credential, the first applet is provisioned with a first priority attribute and the second applet is provisioned with a second priority attribute; after execution of the provisioning script …, provide, for display, a single representation of the transaction credential corresponding to both the first and second applets; and when the transaction credential is presented for a transaction, the first or second applet having a higher priority relative to the other is presented as a preferred applet corresponding to the transaction credential for the transaction …” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 10 recites “receiving, …, a request to provision a transaction credential …; provisioning, …, a first applet for the transaction credential, the first applet …; after the first applet is utilized …, determining, …, that the transaction credential is associated with …; responsive to the determining, provisioning, …, a second applet for the transaction credential, the second applet …; and provisioning, …, an applet group comprising the first and second applets” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 19 recites “… configured to detect one or more signals transmitted … and participate in a wireless transaction …; … configured to: store a plurality of applets for a transaction credential as an applet group, each of the plurality of applets … for the transaction credential and each of the plurality of applets comprising a priority attribute, wherein a deletion of any one of the plurality of applets in the applet group results in a deletion of each of the applets in the applet group; receive, …, the one or more signals transmitted … for the wireless transaction; determine to utilize the transaction credential for the wireless transaction; determine a preferred applet of the plurality of applets for the transaction credential based on the priority attribute of each of the plurality of applets, the preferred applet … for the transaction credential which is independent of … for the transaction credential; and present, …, the plurality of applets for the wireless transaction with an indication of the preferred applet of the plurality of applets” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a device”, “a memory”, “at least one processor circuit”, “a mobile transaction system server”, “a first transaction network”, “a second transaction network”, “a primary transaction network”, “one or more servers”, “wireless communication controller circuitry”, “a wireless terminal”, “a plurality of transaction networks”, “a preferred transaction network”, and “a system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “provisioning transaction credentials.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “provisioning transaction credentials” using computer technology (e.g., “a device”, “at least one processor circuit”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2 and 5-9, which depend from claim 1, include additional elements “a graphical element”, “a third transaction network”, “a domestic transaction network”, “an international transaction network”; dependent claims 11-18, which depend from claim 10, include an additional element “an auxiliary transaction network”; and dependent claim 20, which depend from claim 19, does not include additional elements, and therefore, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “provisioning transaction credentials” of the independent claims. The dependent claims do recite additional element which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2, 5-9, 11-18, and 20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “provisioning transaction credentials.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “provisioning transaction credentials.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-2 and 5-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Written Description
Claim 1 recites “receive … is provisioned with an attribute indicating that the corresponding first or second transaction network is a primary transaction network ….” Specification, [0060], recites “… the one or more provisioning scripts may provision the applets on separate partitions 212A-B, and may partition each applet with a priority attribute and an indication of whether the applet corresponds to the primary transaction network for the multi-scheme transaction cre-dential.” The specification lacks support for how the attribute is indicating a primary transaction network, just that the attribute indicates a primary transaction network. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “an attribute indicating … a primary transaction network” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

Claim Rejections - 35 USC § 103















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Giles et al (U. S. Patent Application Publication No. 20160092858 A1), herein referred to as Giles, and in view of Lin et al (U. S. Patent Application Publication No. 20180082293 A1), herein referred to as Lin.
Regarding claim 1, Giles discloses transmit a device (FIG. 1A, item 100, and [0017]-[0018]) comprising: a memory (FIG. 2, items 104, 150, and [0027]-[0028]); and …
after execution of the provisioning script by the device secure element, provide, for display, a single representation of the transaction credential corresponding to both the first and second applets (FIG. 4A-4C, items 190a, 190b, 190c, and [0036]-[0037]); and
when the transaction credential is presented for a transaction, the first or second applet having a higher priority relative to the other is presented as a preferred applet corresponding to the transaction credential for the transaction irrespective of the primary transaction network (FIG. 8, item 804, and [0075]).
Giles does not disclose, however, Lin discloses at least one processor (FIG. 3, item 302, and [0047], [0049], and [0051]) circuit configured to: transmit, to a mobile transaction system server, a request to provision a transaction credential ([0027] and [0031]) on a device secure element (FIG. 2, item 208, and [0035]-[0036]);
receive, from the mobile transaction system server, a provisioning script ([0037]) that, when executed by the device secure element (FIG. 2, item 208, and [0035]-[0036]), provisions, on the device secure element, a first applet corresponding to a first transaction network for the transaction credential and a second applet corresponding to a second transaction network for the transaction credential, the first and second applets being provisioned as an applet group ([0037]), 
wherein the first or second applet is provisioned with an attribute indicating that the corresponding first or second transaction network is a primary transaction network for the transaction credential, the first applet is provisioned with a first priority attribute and the second applet is provisioned with a second priority attribute ([0038]);
Lin discloses script deployment through service provider servers. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a mobile payment system server acting as a global gateway that allows one or more authorized service provider servers to communicate directly with a secure element on an electronic device to perform a given transaction. This capability reduces the latency associated with performing the transaction by eliminating the need for a mobile payment system server, which may not be located in the same geographical area as the secure element or the service provider, to act as a proxy for the communications between the secure element and the service provider server.
Regarding claim 10, Giles discloses a method comprising: …  after the first applet, is utilized in a mobile transaction system, determining, by the one or more servers, that the transaction credential is associated with a second transaction network (FIG. 1A, item 360, and [0022]);
responsive to the determining, provisioning, by the one or more servers and on the secure element of the device, a second applet for the transaction credential, the second applet corresponding to the second transaction network (FIG. 1A, item 360, and [0022]); and …
Giles does not disclose, however, Lin discloses receiving, by one or more servers and from a device, a request to provision a transaction credential onto a secure element of the device ([0031]);
provisioning, by the one or more servers and on the secure element of the device, a first applet for the transaction credential, the first applet corresponding to a first transaction network ([0035] and [0037]); …
provisioning, by one or more servers and on the secure element of the device, an applet group comprising the first and second applets ([0035] and [0037]).
Lin discloses script deployment through service provider servers. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a mobile payment system server acting as a global gateway that allows one or more authorized service provider servers to communicate directly with a secure element on an electronic device to perform a given transaction. This capability reduces the latency associated with performing the transaction by eliminating the need for a mobile payment system server, which may not be located in the same geographical area as the secure element or the service provider, to act as a proxy for the communications between the secure element and the service provider server.

Claims 2, 5-7, 9, 11-16, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Giles et al (U. S. Patent Application Publication No. 20160092858 A1), herein referred to as Giles, in view of Lin et al (U. S. Patent Application Publication No. 20180082293 A1), herein referred to as Lin, and further view of Ziat et al (U. S. Patent Application Publication No. 20160358172 A1), herein referred to as Ziat.
Regarding claims 2 and 13, Giles and Lin disclose the limitations of claims 1 and 10. Giles, Lin, and Ziat disclose the limitations of claim 12. Giles and Lin do not specifically disclose, however, Ziat discloses the device of claim 1, wherein the first or second applet is provisioned with an attribute indicating that the corresponding first or second transaction network is a primary transaction network for the transaction credential ([0045], [0049], and [0081]) and a graphical element corresponding to the primary transaction network is provided for use in generating the single representation of the transaction credential ([0095]).
	Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reduce and/or eliminate the inefficiency in selecting between multiple available credentials and use of a selected credential by the electronic device. Link information may be provisioned in conjunction with the multiple applets on the electronic device in order to link the applets to one another in such a way as to indicate a primary or main applet and applets which are auxiliary or proxy applets in particular transactions.
Regarding claims 5 and 11, Giles and Lin disclose the limitations of claims 1 and 10. Giles and Lin do not specifically disclose, however, Ziat discloses the device of claim 1, wherein the first applet is provisioned on a first partition of the device secure element and the second applet is provisioned on a second partition of the device secure element (FIG. 9, item 910, and [0091]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reduce and/or eliminate the inefficiency in selecting between multiple available credentials and use of a selected credential by the electronic device. Link information may be provisioned in conjunction with the multiple applets on the electronic device in order to link the applets to one another in such a way as to indicate a primary or main applet and applets which are auxiliary or proxy applets in particular transactions.
Regarding claims 6, 14, and 20, Giles and Lin disclose the limitations of claims 1 and 10. Giles, Lin, and Ziat disclose the limitations of claim 19. Giles and Lin do not specifically disclose, however, Ziat discloses the device of claim 1, wherein a deletion of either one of the first or second applets in the applet group results in a deletion of each of the first and second applets in the applet group ([0064]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to efficiently and effectively communicate and manage linked applets when on a credential applet, and potentially a group of applets, is marked for deletion. The secure deletion of a commerce credential from the secure device may by initiated when the electronic device is not communicatively coupled to a remote subsystem responsible for the management of that commerce credential, and a life cycle state of a commerce credential may be updated locally on the electronic device such that the commerce credential may no longer be used by the electronic device, thus effectively and efficiently communicating what credentials are available for use in transactions.
Regarding claims 7 and 15, Giles and Lin disclose the limitations of claims 1 and 10. Giles and Lin do not specifically disclose, however, Ziat discloses the device of claim 1, wherein the at least one processor circuit is further configured to: receive, from the mobile transaction system server, another provisioning script that, when executed by the device secure element, provisions, on the device secure element, a third applet corresponding to a third transaction network for the transaction credential, the third applet being provisioned as part of the applet group (FIG. 5, item 153c, and [0039]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reduce and/or eliminate the inefficiency in selecting between multiple available credentials and use of a selected credential by the electronic device. Link information may be provisioned in conjunction with the multiple applets on the electronic device in order to link the applets to one another in such a way as to indicate a primary or main applet and applets which are auxiliary or proxy applets in particular transactions.
Regarding claim 9, Giles and Lin disclose the limitations of claim 1. Giles and Lin do not specifically disclose, however, Ziat discloses the device of claim 1, wherein the first applet is provisioned with a first transaction network identifier identifying the first transaction network (FIG. 10, item 1006, and [0093]) and the second applet is provisioned with a second transaction network identifier identifying the second transaction network (FIG. 10, item 1008, and [0093]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an efficient means for indicating a preference for a first type of payment credential over a second type of payment credential, and presenting payment recommendation data based on the accessed credential availability data and the accessed merchant context data. Selection from amongst various commerce credentials for use in a transaction has often been inefficient.
Regarding claim 12, Giles and Lin disclose the limitations of claim 10. Giles and Lin do not specifically disclose, however, Ziat discloses the method of claim 10, wherein a single representation of the transaction credential is presented for display on the device for the applet group ([0095]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an efficient means for indicating a preference for a first type of payment credential over a second type of payment credential, and presenting payment recommendation data based on the accessed credential availability data and the accessed merchant context data. Selection from amongst various commerce credentials for use in a transaction has often been inefficient.
Regarding claim 13, Giles and Lin disclose the limitations of claim 10. Giles, Lin, and Ziat disclose the limitations of claim 12. Giles and Lin do not specifically disclose, however, Ziat discloses the method of claim 12, wherein the first transaction network is designated as a primary transaction network for the transaction credential ([0035] and [0049]) and the second transaction network is designated an auxiliary transaction network for the transaction credential ([0035] and [0049]), wherein a graphical element corresponding to the primary transaction network is provided for use in generating the single representation of the transaction credential ([0095]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reduce and/or eliminate the undue delay every time a user wants to use a payment application other than the default payment application by actively having to select the payment application that they want to use. A multi payment application device is used to perform a transaction over a payment network by facilitating the payment credential selection by including an ordered list of payment applications that a payment terminal can automatically select from to complete the transaction. 
Regarding claim 16, Giles and Lin disclose the limitations of claim 10. Giles, Lin, and Ziat disclose the limitations of claim 15. Giles and Lin do not specifically disclose, however, Ziat discloses the method of claim 15, wherein provisioning, by the one or more servers and on the secure element of the device, the applet group that includes the first and second applets comprises: transmitting, by the one or more servers and to the device, a provisioning script that provisions the first and second applets into the applet group when the provisioning script is executed by the secure element of the device (FIG. 11, items 1104, 1106, and [0095]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reduce and/or eliminate the undue delay every time a user wants to use a payment application other than the default payment application by actively having to select the payment application that they want to use. A multi payment application device is used to perform a transaction over a payment network by facilitating the payment credential selection by including an ordered list of payment applications that a payment terminal can automatically select from to complete the transaction.
Regarding claim 19, Giles discloses a system comprising: … determine a preferred applet of the plurality of applets for the transaction credential based on the priority attribute of each of the plurality of applets, the preferred applet corresponding to a preferred transaction network for the transaction credential which is independent of a primary transaction network for the transaction credential (FIG. 8, item 804, and [0075]); and
Giles does not specifically disclose, however, Lin discloses wireless communication controller circuitry configured to detect one or more signals transmitted by a wireless terminal and participate in a wireless transaction with the wireless terminal (FIG. 1, item 104, and [0018]-[0022]);
secure element circuitry (FIG. 3, item 208, and [0046]-[0047] and [0049]-[0050]) configured to: store a plurality of applets for a transaction credential as an applet group, each of the plurality of applets corresponding to one of a plurality of transaction networks for the transaction credential ([0035] and [0037]-[0038]) and each of the plurality of applets comprising a priority attribute ([0038]-[0039]), …
Giles and Lin do not specifically disclose, however, Ziat discloses … wherein a deletion of any one of the plurality of applets in the applet group results in a deletion of each of the applets in the applet group ([0064]);
receive, from the wireless communication controller circuitry (FIG. 2, item 140/142, and [0031]), the one or more signals transmitted by the wireless terminal for the wireless transaction (FIG. 1, items 1, 15, 25, 35, 45a, 45b, 55, 65, 75, 85 and [0022]);
determine to utilize the transaction credential for the wireless transaction ([0095]-[0097]); …
present, to the wireless terminal, the plurality of applets for the wireless transaction with an indication of the preferred applet of the plurality of applets ([0095]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a mobile payment system server acting as a global gateway that allows one or more authorized service provider servers to communicate directly with a secure element on an electronic device to perform a given transaction. This capability reduces the latency associated with performing the transaction by eliminating the need for a mobile payment system server, which may not be located in the same geographical area as the secure element or the service provider, to act as a proxy for the communications between the secure element and the service provider server.
Claim 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Giles et al (U. S. Patent Application Publication No. 20160092858 A1), herein referred to as Giles, in view of Lin et al (U. S. Patent Application Publication No. 20180082293 A1), herein referred to as Lin, and further view of Pillai et al (U. S. Patent Application Publication No. 20170011395 A1), herein referred to as Pillai.
Regarding claim 8, Giles and Lin disclose the limitations of claim 1. Giles and Lin do not specifically disclose, however, Pillai discloses the device of claim 1, wherein the transaction credential is associated with a country of issuance, the first transaction network comprises a domestic transaction network for a transaction in the country of issuance and the second transaction network comprises an international transaction network for a transaction outside of the country of issuance ([0098]).
Pillai discloses multi-path communication of electronic device secure element data for online payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include multi-path communication of electronic device secure element data for online payments, as in Pillai; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to dictate what options may be presented to a user with a prompt of “Choose your payment method,” if any options are available at all, based on geographical location of the electronic device; and/or the type of communications that might be available between the electronic device and a provider subsystem. Certain credentials may not be made available for use by the electronic device in certain geographical locations, and additionally, only certain communication types may be made available for use in online communications with provider subsystems, while others may only be enabled for use with local terminals.

Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Giles et al (U. S. Patent Application Publication No. 20160092858 A1), herein referred to as Giles, in view of Lin et al (U. S. Patent Application Publication No. 20180082293 A1), herein referred to as Lin, in view of Ziat et al (U. S. Patent Application Publication No. 20160358172 A1), herein referred to as Ziat, and in further view of Pillai et al (U. S. Patent Application Publication No. 20170011395 A1), herein referred to as Pillai.
Regarding claim 17, Giles and Lin disclose the limitations of claim 10. Giles, Lin, and Ziat disclose the limitations of claims 15-16. Giles, Lin, and Ziat do not specifically disclose, however, Pillai discloses the method of claim 16, wherein the transaction credential is associated with a country of issuance, the first transaction network comprises a domestic transaction network for transactions in the country of issuance and the second transaction network comprises an international transaction network for transactions outside of the country of issuance ([0098]).
Pillai discloses multi-path communication of electronic device secure element data for online payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include multi-path communication of electronic device secure element data for online payments, as in Pillai; to include provisioning multiple secure credentials on an electronic device, as in Ziat; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to dictate what options may be presented to a user with a prompt of “Choose your payment method,” if any options are available at all, based on geographical location of the electronic device; and/or the type of communications that might be available between the electronic device and a provider subsystem. Certain credentials may not be made available for use by the electronic device in certain geographical locations, and additionally, only certain communication types may be made available for use in online communications with provider subsystems, while others may only be enabled for use with local terminals.
Regarding claim 18, Giles and Lin disclose the limitations of claim 10. Giles, Lin, and Ziat disclose the limitations of claims 15-16. Giles, Lin, Ziat, and Pillai disclose the limitations of claim 17. Giles, Lin, and Pillai do not specifically disclose, however, Ziat discloses the method of claim 17, wherein provisioning, on the secure element of the device, the applet group that includes the first and second applets comprises: provisioning a first priority attribute for the first applet and a second priority attribute for the second applet ([0045] and [0049]), the first priority attribute having a higher priority than the second priority attribute ([0045], [0049], [0062], and [0081]).
Ziat discloses provisioning multiple secure credentials on an electronic device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning multiple secure credentials on an electronic device, as in Ziat; to include multi-path communication of electronic device secure element data for online payments, as in Pillai; and to include script deployment through service provider servers, as in Lin, to improve and/or enhance the technology for recommending payment credential to be used based on merchant information, as in Giles, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reduce and/or eliminate the undue delay every time a user wants to use a payment application other than the default payment application by actively having to select the payment application that they want to use. A multi payment application device is used to perform a transaction over a payment network by facilitating the payment credential selection by including an ordered list of payment applications that a payment terminal can automatically select from to complete the transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Noe et al (U. S. Patent Application Publication No. 20160140535 A1) – Payment Systems and Methods for Managing Payment Card Use
Noe recites a method, at a mobile device, of assigning a preferred pay-ment application stored on the mobile device to a merchant, the method comprising the steps of: receiving a selection of a merchant at the mobile device; receiving a selection of a preferred payment application; and mapping the payment application to the merchant by creating a record containing an application identifier and a merchant identifier. Noe not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
           

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692